DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited components of the IMD (including but not limited to the processor and memory unit), and also the method steps/instructions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 12, 13, and 14 each recites  “with a provision that the evaluating does not only comprise a determination of an atrial-His bundle transition time” (see: claim 1, last two lines; claim 12, last two lines; claim 13, last two lines; and claim 14, lines 15-16) but the disclosure lacks support for the scope of this feature. The disclosure does not describe the scope or extent of “everything or anything that is not atrial-His bundle transition time”, so this claim recitation is vague, as the scope is limitless and undefined, and the parameters of this recitation are unknowable in light of the guidance provided by the claims and specification. The original disclosure does not show possession of the reasonable scope of this limitation under the written description requirement.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the reasonable scope of the invention. The claims broadly require a limitation “with a provision that the evaluating does not only comprise a determination of an atrial-His bundle transition time” (see: claim 1, last two lines; claim 12, last two lines; claim 13, last two lines; and claim 14, lines 15-16), wherein the disclosure recites this but lacks further description as to what this means, such as what is the scope of or extent of “everything or anything that is not atrial-His bundle transition time”. Furthermore, the claim language is broadly directed to evaluating intracardiac and/or impedance signals which assume comprising an atrial-His bundle transition time, but that the invention does not only comprise an atrial-His bundle transition time, seemingly without limit or scope to what this means. The claims are not described in a way that enables how the invention is unique over a general evaluation of intracardiac and/or impedance signals that are detected at a His bundle. The specification does not provide guidance for what structure or algorithm is responsible for an evaluation that results in not only comprising a determination of an atrial-His bundle transition time.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification lacks enablement for how any person skilled in the art can make and use the invention without undue experimentation, when applying the factors set forth In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP §§ 2164.01(a) and 2164.04. 
	When applying Wands, the claims lack enablement due to (A) the breadth of the claims being extraordinarily broad, in terms of merely reciting evaluation of intracardiac and/or impedance signals measured at a His bundle; (B) the nature of the invention being a device and method of detecting and evaluating electrical signals, but the evaluation appears to be without definition or limit; (E) no evidence of the level of predictability in the art, since there is no demonstration or guidance given to specific working examples for evaluating anything and everything that is not atrial-His bundle transition time, and it is not generally known in the art how to practice without undue experimentation; (F) minimal guidance is provided by the inventor (as discussed above, the written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention, MPEP 2163(II)(A)(3)(a)(i)(C)(2)), and there is no guidance given to support how to evaluate anything and everything that is not atrial-His bundle transition time; (G) there are no working examples of the claimed feature, whether in prior art or by Applicant’s own disclosure; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue, given the lack of specific guidance provided and the state of the art (Applicant sets forth a desired invention for others to determine how to perform it). The general state of the art is described in terms of its function, but no correlation or guidance is given for the detected signals and how to then evaluate anything and everything that is not atrial-His bundle transition time. The written description merely recites the claim limitation, but not how to perform the evaluation step to achieve the claim limitation. Since the prior art of record does not provide guidance, working examples, or predictability for arriving at Applicant’s invention, and Applicant’s written description does not provide explanation or evidence of the invention working, then the claims are not properly enabled to show that the invention can actually work as being claimed. One of ordinary skill in the art is tasked with guessing if one can evaluate the detected electrical signals and evaluate anything and everything that is not atrial-His bundle transition time. Due to the breadth of what is being claimed, and the lack of guidance provided by Applicant, thereby requiring undue experimentation, the claims fail to comply with the enablement requirement for the reasonable scope of the currently recited claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 12, 13, and 14 each recites  “with a provision that the evaluating does not only comprise a determination of an atrial-His bundle transition time” (see: claim 1, last two lines; claim 12, last two lines; claim 13, last two lines; and claim 14, lines 15-16), which is indefinite because: (1) it is unclear if this requires that the evaluating step does include at least determining an atrial-His bundle transition time, and (2) the scope of “everything or anything that is not atrial-His bundle transition time” is vague, as the scope is limitless and undefined, and the parameters of this recitation are unknowable in light of the guidance provided by the claims and specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shuros et al (US 2014/0172035 A1, hereinafter “Shuros”) (cited in IDS).
Regarding claims 1 and 13, Shuros shows an implantable medical device (IMD) 102 (Figs. 1-2) comprising: a processor (para. 0029); a His electrode having a first electrode pole configured to detect an electrical signal at a His bundle of the human or animal heart (Fig. 2, para. 0032 – “first electrode pair”); at least one further electrode having at least one further electrode pole configured to detect an electrical signal at a cardiac region of the human or animal heart being different from the His bundle (Fig. 2, para. 0032 – “second electrode pair”); a memory unit (para. 0059 – description of different kinds of non-transitory computer readable medium, including memory) having computer-readable instructions causing said processor to perform the following steps when executed on said processor: measure electric signals at the His bundle of a human or animal heart with said first electrode pole (para. 0034); measure electric signals at the cardiac region of the human or animal heart being different from the His bundle with said at least one further electrode pole (para. 0034); and evaluate intracardiac electrogram signals and/or impedance signals (para. 0036, 0042, 0054 – intracardiac impedance signal) measured between said first electrode pole and said at least one further -21 -BIG-19268 electrode pole, with a provision that the evaluating step does not only comprise a determination of an atrial-His bundle transition time (para. 0035 – with respect to an atrial-His bundle transition time; para. 0036 – with respect to “does not only comprise”).  
Regarding claim 2, Shuros shows wherein the cardiac region is different from the His bundle (para. 0028) is a right atrium, a right ventricle or a left ventricle (Fig. 2; para. 0023 – RA, RV, LV; para. 0032 – portions of RV).  
Regarding claim 3, Shuros shows wherein the computer-readable instructions cause said processor to determine a relation between a signal detected by said first electrode pole and a signal detected by said at least one further electrode (relationship analysis described in para. 0032-0035, and in claims 1-5 on p. 7-8). 
Regarding claim 4, Shuros shows wherein the relation is or contains a time relation between the two signals (para. 0006, 0029, 0033, 0035-0037, 0039 – a time relationship is calculated, to determine stimulation delivery; claims 1-3 on p. 7 also describes calculating for a time relation in order to determine sensed events and stimulation to be delivered).  
Regarding claim 5, Shuros shows wherein the relation is or comprises an amplitude relation between the two signals (Applicant describes an “amplitude relation” as showing different signal strength, para. 0019 of Applicant’s disclosure; Shuros – paras. 0033-0035 describe sensing different amplitude relations between the two signals in order to sense different cardiac events in the atrium and ventricles where the electrode poles are positioned; p. 7-8, claims 1-5 also describe this feature). 
Regarding claim 6, Shuros shows wherein the computer- readable instructions cause said processor to determine a condition of the human or animal heart on a basis of the intracardiac electrogram signals and/or the impedance signals (para. 0036, 0042, 0054 – intracardiac impedance signal).
Regarding claim 7, Shuros shows wherein the computer- readable instructions cause said processor to determine, based on a performed - 22 -BIG-19268 evaluation, at least one parameter representative for a hemodynamics and/or a contractility of the human or animal heart (para. 0026, 0036, 0042 – the sensor data showing hemodynamic information and contractility events are analyzed to optimize hemodynamic performance; para. 0055 shows further measurement of hemodynamic performance to determine stimulation performance).  
Regarding claim 8, Shuros shows wherein the computer- readable instructions cause said processor to adjust, based on a performed evaluation, an algorithm for controlling the implantable medical device (para. 0021, 0036 – analysis performed by the processor/control circuit to adjust/control the stimulation parameters of the IMD).  
Regarding claim 9, Shuros shows wherein the algorithm is chosen from the group consisting of an automatic threshold test (para. 0037, 0042 – comparison of sensed data against threshold(s)).  
Regarding claim 10, Shuros shows wherein said at least one further electrode is a quadrupolar electrode having four electric poles (para. 0032 – at least two electrode pairs; para. 0043, 0045 – quadrupolar electrode having four electric poles are shown by the first bipolar electrode pair and the second bipolar electrode pair; para. 0046-0048 show at least an additional bipolar electrode pair if desired for additional placement in the heart).  
Regarding claim 11, Shuros shows wherein the computer-readable instructions cause said processor to determine a change of an impedance between each of said four electric poles and said first electric pole during a cardiac cycle over a first period of time (as previously cited in claims 1 and 6-10, above, and in paras. 0036, 0042, and 0054 – the processor/control circuit analyzes the sensor data from the bipolar electrode pairs to sense intracardiac impedance over time, to determine impedance changes against threshold(s) in order to evaluate hemodynamic performance and adjust stimulation parameters if needed).
Regarding claim 12, see the combined rejections of claims 1 and 6, which show the method of claim 12.  
Regarding claim 14, see the combined rejections of claims 1 and 8, which show the method of claim 12.  Shuros further shows that the method comprises stimulating the cardiac region of the human or animal heart with at least one of the His electrode (para. 0006-0007), the at least one further electrode or a simulation unit configured to stimulate the cardiac region (Figs. 2-3, para. 0032), wherein the stimulating is performed by applying an adjusted algorithm (see the rejection of claim 11 above, describing processing the electrode signals to determine hemodynamic performance and adjust stimulation parameters if needed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maskara et al (US 8,725,257 B2, cited in IDS) anticipates or at least renders obvious the subject matter of claims 1 and 13 (Figs. 6B and 7; col. 12, line 8-col. 13, line 15).
Prillinger et al (US 2019/0022378 A1, cited in IDS) anticipates or at least renders obvious the subject matter of claims 1 and 13 (para. 0091-0096).
Casavant et al (US 2020/0129772 A1, cited in IDS) anticipates or at least renders obvious the subject matter of claims 1 and 13 (para. 0091-0096).
Liu et al (US 2005/0137671 A1, cited in IDS) anticipates or at least renders obvious the subject matter of claims 1 and 13 (para. 0051).
Brisben et al (US 2019/0275329 A1, cited in IDS) anticipates or at least renders obvious the subject matter of claims 1 and 13 (p. 17-18, claims 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792